Citation Nr: 1500046	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  12-02 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1967 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  

The Board remanded this case in December 2013 to obtain additional private treatment records and a clarifying opinion from the September 2011 VA examiner.  The case has since been returned to the Board for appellate review.  

In March 2014, the Veteran submitted additional private medical records in support of his claim.  The Agency of Original Jurisdiction (AOJ) did not review these records in the April 2014 supplemental statement of the case (SSOC).  In November 2014, the Board offered the Veteran an opportunity to submit a waiver allowing the Board's initial review of this new evidence.  However, in December 2014, the Veteran responded and instead requested that the case be remanded back to the AOJ for review of the additional evidence.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS) and Virtual VA.  The Board has reviewed all relevant documents.

Following the AOJ's April 2014 SSOC, the Veteran submitted new claims for an increased evaluation for posttraumatic stress disorder (PTSD) and for service connection for a heart disorder in September 2014.  The RO has secured additional evidence, including medical records, pertaining to these claims with the Veteran's VBMS file.  To the extent that the new evidence may be relevant to the claim on appeal, the case is being remanded, and the AOJ will have the opportunity to consider the evidence submitted since the April 2014 SSOC.  See 38 C.F.R. § 20.1304.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As previously noted, a remand is required for the AOJ's review of the private audiological evidence provided by the Veteran in March 2014.  The Veteran submitted a December 2014 statement specifically requesting a remand.  38 C.F.R. § 20.1304.  


Accordingly, the case is REMANDED for the following action:


The case should be reviewed by the AOJ on the basis of the additional evidence submitted since the last SSOC.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


